DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeidler et al. U.S. PGPUB No. 2019/0355545.

Regarding claim 1, Zeidler discloses a method performed by a multi-beam apparatus 1 to form images of a sample 7, the method comprising: 5generating a plurality of secondary electron beams 9 from a plurality of probe spots 5 on the sample 7 along a primary-optical axis 13 upon interaction with a plurality of primary electron beams 3; focusing the plurality of secondary electron beams 9 onto a focus plane 211; and positioning a detection surface of a secondary electron detector 209 with respect to the focus plane 211 (as illustrated in figure 1).

Regarding claim 2, Zeidler discloses adjusting an electrical excitation of a stigmator to compensate astigmatism aberration of the plurality of secondary electron 

Regarding claim 3, Zeidler discloses a multi-beam apparatus for inspecting a sample 7 using a plurality of primary electron 15beams 3 configured to form a plurality of probe spots 5 on the sample 7, the multi-beam apparatus comprising: a secondary electron projection system (formed by at least the elements 210, 211, 205, 216, 214 in figure 2) configured to: receive a plurality of secondary electron beams 9 resulting from the formation of the probe spots 3, and form images of the plurality of probe spots 3 on the sample on a final image 20plane 211 (“The projection system images interaction products leaving the first region within the first plane due to impinging charged particles onto a first detector and images interaction products leaving the second region in the first plane onto a second detector” [Abstract]); and a secondary electron detector 209 configured to detect the plurality of secondary electron beams 9, wherein a position of the charged-particle detector is set based on a position of the final image plane 211 (as illustrated in figure 1: “The detection unit 200 includes a projection lens 205 for projecting the secondary electron beamlets 9 onto a surface plane 211 of an electron sensitive detector 207 of a detector arrangement 209” [0059]).

Regarding claim 4, Zeidler discloses that the plurality of secondary electron beams 9 comprises an array of secondary electron beams (the secondary electron beams 9 form the pattern array illustrated in figure 1). The term “array” has been 

Regarding claim 5, Zeidler discloses an objective lens 102 configured to focus the plurality of primary electron beams 3 on the sample 7 and form images of the plurality of probe spots 3 on an intermediate image plane along a primary optical axis (“an objective lens configured to focus incoming charged particle beamlets in a first plane in a manner that a first region in which a first individual beamlet of the plurality of charged particle beamlets impinges in the first plane is spatially separated from a second region in which a second individual beamlet of the plurality of charged particle beamlets impinges in the first plane” [0031]).

Regarding claim 6, Zeidler discloses a beam separator 400 configured to direct the plurality of secondary electron beams towards the secondary electron detector along a secondary optical axis (“The primary electrons incident on object 7 at a beam spot 5 generate secondary electrons emanating from the surface of the object 7. The secondary electrons form secondary electron beamlets 9, which traverse the objective lens 102 and the beam splitter unit 400 and follow the secondary beam path 11” [0058]).

Regarding claim 7, Zeidler discloses a stigmator configured to compensate astigmatism aberration of the plurality of secondary electron beams (“Using fast stigmation systems 285, this can be corrected to yield the correct positioning of the 

Regarding claim 8, Zeidler discloses that the secondary electron detector 209 is disposed downstream of the secondary electron projection system (as illustrated in figure 2).

Regarding claim 9, Zeidler discloses that the secondary electron detector 5comprises a plurality of detection elements 215, and wherein a detection element 215 of the plurality of detection elements 215 is associated with a corresponding secondary electron beam 9 of the plurality of secondary electron beams 9 (“The beam paths of the interaction products leaving the first plane 101 then run separated from each other downstream of the second additional charged particle lens 211 and are projected by projection lens 205 onto separate detection regions 215 of the multi detector 209” [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al. U.S. PGPUB No. 2019/0355545 in view of Frosien U.S. PGPUB No. 2016/0133435.

Regarding claim 15, Zeidler discloses the claimed invention except that there is no explicit disclosure that the final image plane comprises a curved plane.
Frosien discloses an electron microscopy apparatus wherein secondary electron beams are imaged by an array of detectors arranged on a curved final image plane (“The charged particle beam device 200 further includes a detector dome 700 including secondary charged particle detectors 710, 720, 740, 750, 760 adapted for detecting the secondary charged particle beam 120 leaving the beam separation unit 230 in different directions” [0033]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeidler with the curved image plane of Frosien in order to provide imaging of secondary charged particle beams that are emitted from the surface of a sample at different angles, and to differentiate the angles at which the beam left the surface of the sample, thereby allowing for the simultaneous use of different types of detectors for detecting different types of emitted electrons (as described in paragraph [0125] of Frosien).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10; Zeidler et al. U.S. PGPUB No. 2019/0355545 discloses a multi-beam apparatus for inspecting a sample 7 using a plurality of primary electron 15beams 3 configured to form a plurality of probe spots 5 on the sample 7, the multi-beam apparatus comprising: a secondary electron projection system (formed by at least the elements 210, 211, 205, 216, 214 in figure 2) configured to: receive a plurality of secondary electron beams 9 resulting from the formation of the probe spots 3, and form images of the plurality of probe spots 3 on the sample on a final image 20plane 211 (“The projection system images interaction products leaving the first region within the first plane due to impinging charged particles onto a first detector and images interaction products leaving the second region in the first plane onto a second detector” [Abstract]); and a secondary electron detector 209 configured to detect the plurality of secondary electron beams 9, wherein a position of the charged-particle detector is set based on a position of the final image plane 211 (as illustrated in figure 1: “The detection unit 200 includes a projection lens 205 for projecting the secondary electron beamlets 9 onto a surface plane 211 of an electron sensitive detector 207 of a detector arrangement 209” [0059]). However, there is no disclosure that the detector 207 may be made to tilt.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a multi-beam apparatus for inspecting a sample comprising: a 

Regarding claims 11-14; these claims would be allowable at least for their dependence, either directly or indirectly, upon claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON L MCCORMACK/Examiner, Art Unit 2881